DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 01/08/2021 has been entered.  Claims 1, 4-7, 9-13, 15-18 and 20 remain pending in the application.  Claims 2-3, 8, 14, 19 are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Nicholas R. Stango (Reg. No. 73,750) on 03/22/2021.
	The claims of the application have been amended as follows:
1.	(Currently Amended) A compressor for use in a gas turbine engine, the compressor comprising:
an airfoil configured to rotate about an engine central longitudinal axis of the gas turbine engine, wherein the airfoil further comprises a blade tip;
a casing, the casing including a radially inward surface; and
a groove located within the casing opposite the airfoil, the groove is recessed in a radially outward direction from the radially inward surface of the casing, wherein the groove is defined by a forward groove wall, an aft groove wall opposite the forward groove 
wherein the forward groove wall is operably shaped to generate an aft directed jet, 
wherein the groove is wider than the blade tip as measured forward to aft,
wherein the aft groove wall is operably shaped to reduce airflow separation proximate an intersection of the radially inward surface of the casing and the aft groove wall,
wherein the aft groove wall is curved in shape, and
wherein the aft groove wall is convex in shape or the aft groove wall includes a convex portion and a concave portion.

2.	(Cancelled) 
3.	(Cancelled) 
7.	(Cancelled) 
8.	(Cancelled) 
9.	(Cancelled) 
10.	(Cancelled) 
11.	(Original) The compressor of claim 1 [[7]], wherein the aft groove wall is oriented at an obtuse angle relative to the radially inward surface of the casing.
12.	(Cancelled) 
14.	(Cancelled) 


15.	(Currently Amended) A compressor for use in a gas turbine engine, the gas turbine engine comprising:
an airfoil configured to rotate about an engine central longitudinal axis of the gas turbine engine, wherein the airfoil further comprises a blade tip;
a casing, the casing including a radially inward surface; and
a groove located within the casing opposite the airfoil, the groove is recessed in a radially outward direction from the radially inward surface of the casing, wherein the groove is defined by a forward groove wall, an aft groove wall opposite the forward groove wall, and a base groove interposed between the forward groove wall and the aft groove wall, 
wherein the aft groove wall is operably shaped to reduce airflow separation proximate an intersection of the radially inward surface of the casing and the aft groove wall, 
wherein the aft groove wall is curved in shape,
wherein the groove is wider than the blade tip as measured forward to aft, and
wherein the aft groove wall is convex in shape or the aft groove wall includes a convex portion and a concave portion.

16.	(Cancelled) 
17.	(Cancelled) 
19.	(Cancelled) 



a groove located within the fan case opposite the airfoil, the groove is recessed in a radially outward direction from a radially inward surface of the fan case, wherein the groove is defined by a forward groove wall, an aft groove wall opposite the forward groove wall, and a base groove interposed between the forward groove wall and the aft groove wall, and
wherein the forward groove wall is operably shaped to generate an aft directed jet, 
wherein the groove is wider than a blade tip of the airfoil as measured forward to aft, 
wherein the aft groove wall is operably shaped to reduce airflow separation proximate an intersection of the radially inward surface of the fan case and the aft groove wall,
wherein the aft groove wall is curved in shape, and
wherein the aft groove wall is convex in shape or the aft groove wall includes a convex portion and a concave portion.


The above changes to the claims have been made to overcome the prior art of record.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Guemmer (US 8257022), Freeman et al. (US 4086022), Gross, Jr. (US 3575523), and Perrot et al. (US 2015/0226078).
Claim 1, Guemmer fails to disclose or suggest wherein the groove is wider than the blade tip.  Freeman et al. fails to disclose or suggest wherein the aft groove is convex in shape.  Freeman et al. also fails to disclose or suggest wherein the aft groove wall includes a convex portion and a concave portion.  As shown by Fig. 2 of Freeman et al., the aft groove wall is only concave in shape.  Gross, Jr. also fails to disclose wherein the aft groove is convex in shape and wherein the aft groove includes a convex portion and a concave portion (see Fig. 2).  Perrot et al. also fails to disclose wherein the aft groove is convex in shape and wherein the aft groove includes a convex portion and a concave portion (see Figs. 2-7).
	Claims 4-6, 11, and 13 are allowable, as they are dependent on claim 1.
	Claim 15 is allowable for the same reasons set forth in claim 1.
	Claim 18 is allowable due to its dependency on claim 15.
	Claim 20 is allowable for the same reasons set forth in claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/23/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/24/2021 10:12 AM